Order entered November 8, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00188-CV

           IN RE WOODS CAPITAL ENTERPRISES, LLC, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-05895-2018

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus. We ORDER the trial judge to

vacate the March 10, 2021 order denying relator’s plea to the jurisdiction, grant

relator’s plea to the jurisdiction, and dismiss the case without prejudice. We

further ORDER the trial judge to file with this Court within thirty (30) days of

the date of this order, a certified copy of the order issued in compliance with this

order. Should the trial court fail to comply with this order, the writ will issue.


                                               /s/    CRAIG SMITH
                                                      JUSTICE